Citation Nr: 0927173	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound, right upper extremity, with 
scars.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left thigh, with scars 
and hip pain and weakness.

3.  Entitlement to a rating in excess of 10 percent for 
posttraumatic degenerative joint disease of the 
acromioclavicular and glenohumeral joints of the right 
shoulder.

4.  Entitlement to a rating in excess of 10 percent for 
posttraumatic degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and E. O.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from April 1948 to April 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued a 10 percent 
evaluation for residuals of a gunshot wound, right upper arm 
with scars, granted service connection for post-traumatic 
degenerative joint disease of the acromioclavicular and 
glenohumeral joints of the right shoulder with a 10 percent 
evaluation, continued a 10 percent evaluation for residuals 
of a gunshot wound, left thigh with scar, and granted service 
connection for post-traumatic degenerative joint disease of 
the left knee with a 10 percent evaluation.

The Veteran requested a video conference hearing on his VA 
Form 9 Appeal, and a hearing was scheduled for February 2009.  
The veteran indicated that he could not make it to the 
scheduled February 2009 hearing.  In February 2009, the Board 
remanded these matters to allow the veteran the opportunity 
to appear for a video conference hearing in April 2009.  The 
Veteran did not appear for the scheduled hearing, and his 
request is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's muscle disability of the upper right 
extremity is "severe", and affects muscle groups III and 
VI.  The disability involves an open comminuted fracture with 
muscle damage.

2.  The Veteran's muscle disability of the left thigh is 
"moderate", and affects muscle group XIV.  The disability 
does not qualify as "moderately severe", because there is 
no evidence of debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  The Veteran was not 
hospitalized for a long period of time because of the injury, 
and was not unemployable due to his injury.  There is no 
evidence of moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound leg.

3.  The Veteran has three scars resulting from his gunshot 
wounds.  The scars do not cause limitation of motion or 
function, are not unstable or painful, and do not cover an 
area of 144 square inches or greater.

4.  Disability due to the Veteran's right shoulder disorder 
is manifested by arthritis with associated painful motion.  
The Veteran does not have ankylosis of the scapulohumeral 
articulation, limitation of motion of the arm to shoulder 
level or less, impairment of the clavicle or scapula, or 
malunion of the humerus.

5.  Disability due to the Veteran's left knee disorder is 
manifested by arthritis with associated painful motion.  The 
Veteran does not have ankylosis of the knee, instability or 
subluxation, dislocated semilunar cartilage, flexion limited 
to less than 60 degrees, limited extension, impairment of the 
tibia and fibula, or genu recurvatum.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and no 
higher, for residuals of a gunshot wound of the right upper 
extremity with damage to muscle groups III and VI have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.71a, 
Diagnostic Code 5200, 4.73, Diagnostic Codes 5303, 5306 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot of the left thigh with damage to 
muscle group XIV are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5314 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Initially, the Board finds that no consideration of VA's duty 
to assist is necessary as to the claims for posttraumatic 
degenerative joint disease of the right shoulder and of the 
left knee, as the present matter encompasses an appeal from 
the initial evaluation assigned following the grant of 
service connection for those two claims.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify as to those issues has been 
satisfied.

VA's duty to notify has also been met as to the issues of 
increased evaluations for the residuals of gunshot wounds to 
the left thigh and the right upper extremity.  The Board 
acknowledges that the initial VCAA notice sent to the Veteran 
in November 2005 was inadequate, as it only informed the 
Veteran that he had to show that his disabilities had 
"gotten worse".  The VCAA requires that notice to the 
Veteran must inform him of the need to show the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
under the ruling in Vazquez-Flores, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  In June 2008, VA sent notice 
compliant with Vazquez-Flores to the Veteran, which informed 
the Veteran how VA determines disability ratings, the type of 
evidence VA would consider in evaluating the claim, and the 
particular schedular requirements for increased evaluations 
as to each of the disabilities for which he sought an 
increase.  Following the June 2008 letter to the Veteran, the 
claim was readjudicated by the RO.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the Veteran's VA outpatient treatment 
records, as well as private medical records from the Glendale 
Health Care Center.  The Veteran submitted private records 
from Valley Orthopedic Specialists.  The Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before a Decision Review Officer at the RO.  He 
requested a video conference hearing before a Veterans Law 
Judge, but did not come to his scheduled hearing, and the 
request was considered withdrawn.  The appellant was afforded 
VA medical examinations in November 2005 and July 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.



A.  The Veteran's Muscle Disabilities

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (Diagnostic Codes 5307 through 5309); 3 muscle groups 
for the foot and leg (Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A slight disability of the muscles may result from a 
superficial wound, not requiring debridement or showing 
infection.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

The Board notes that there are two potential ways for the 
Veteran to show that his muscle injury is "severe."  An 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of the 
muscles is characterized by evidence of through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of a high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  38 C.F.R. 
§ 4.56(d)(4).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

The Veteran's claims involve disabilities of the muscles.  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.  

1.  Right Upper Extremity

The evidence in this case indicates that the Veteran's right 
upper extremity gunshot injury involves muscle groups III and 
VI of the right (dominant) arm.  Muscle group III encompasses 
the intrinsic muscles of the shoulder girdle, including the 
pectoralis major I and the deltoid.  The function of muscle 
group III is the elevation and abduction of the arm to the 
level of the shoulder, as well as participating with other 
muscles to affect the forward and backward swinging of the 
arm.  For the dominant extremity, Diagnostic Code 5303 
provides a 20 percent rating for a moderate injury, a 30 
percent rating for moderately severe injury, and a 40 percent 
rating for severe injury of this muscle group.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.

Disabilities of muscle group VI are rated according to 
Diagnostic Code 5306.  The function of muscle group VI is 
extension of the elbow, and this group encompasses the 
extensor muscles of the elbow, including the triceps and 
anconeus.  A 10 percent rating is assignable for moderate 
disability of muscle group VI of the dominant extremity, a 30 
percent rating is assignable for a moderately severe 
disability, and a 40 percent rating is assignable for a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5306.

According to the Veteran's service treatment records, the 
gunshot wound was a through and through wound by a small 
bullet.  The gunshot wound involved a compound, comminuted 
fracture of the Veteran's humerus, and the Veteran was put in 
a cast.  He was briefly hospitalized, and given time off, 
before returning to service and completing his tour of duty.  

The Veteran continued to complain of muscle pain and weakness 
in the intervening years between his injury and the current 
claim.  He was originally shot in September 1950.  In March 
1953, the Veteran was examined and claimed that his shoulder 
was in pain and tired easily.  In March 1958, the Veteran 
informed a VA examiner that his right arm ached; the examiner 
noted some muscle atrophy.  A December 1981 examination 
report noted a full range of motion in the elbow and shoulder 
without any significant neuromuscular injury.  

An October 2005 report from Valley Orthopedic Specialists 
(VOS) noted that there was no overt atrophy of the upper 
shoulder, but there was tenderness.  He had decreased range 
of motion, but with good muscle strength.  The Veteran was 
diagnosed with chronic pain and impingement.  

The November 2005 VA examination report showed that the 
Veteran had difficulty putting on shirts and jackets.  He had 
difficulty reaching overhead, which would cause him to 
occasionally drop things.  He had constant pain in his 
shoulder.  The examiner noted that the bullet damaged the 
deltoid and triceps muscles, as well as fracturing his 
humerus, and had small entry and exit scars.  His muscle 
strength was 5/5, and there was no atrophy.  The Veteran's 
range of motion was slightly limited by pain.

According to the July 2007 VA examination report, the Veteran 
stated he had chronic shoulder pain of the right deltoid and 
right shoulder, including weakness, stiffness, and 
instability daily.  The pain would range from a seven out of 
ten to a ten out of ten.  The Veteran had difficulty pushing 
his wheelchair because of his shoulder disability.

The Board finds that the Veteran's upper extremity muscle 
injuries each qualify as "severe."  Although the injuries 
would not be considered "severe" under 38 C.F.R. 
§ 4.56(d)(4), the injury does meet the requirements of 
38 C.F.R. § 4.56(a): "[a]n open comminuted fracture with 
muscle or tendon damage . . . ."  

The Veteran's right arm is his dominant arm.  Therefore, the 
Veteran is entitled to an evaluation from the "dominant" 
column in the ratings schedule.  A severe injury to muscle 
group III requires a 40 percent evaluation.  Likewise, a 
severe injury to muscle group VI requires a 40 percent 
evaluation.  

Muscle groups III and VI both affect the same anatomical 
region - the right upper extremity - but affect different 
joints.  Muscle group III affects the shoulder, and muscle 
group VI affects the elbow.  In order to properly rate the 
Veteran's muscle disabilities, the evaluation for the most 
severely injured muscle group should be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Application of § 4.55(e) in this case is difficult, however, 
as both muscle groups are rated as "severe;" because there 
is no potential rating criteria under Diagnostic Codes 5303 
(group III) or 5306 (group VI) higher than "severe," the 
Board must look elsewhere for the proper evaluation.  The 
Board observes that 38 C.F.R. § 4.55(d) provides that the 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint.  The regulations do not 
address the situation where two severe muscle injuries are 
affecting two unankylosed joints.  In this case, the Board 
finds that the most appropriate evaluation for the Veteran's 
muscle injuries is a 50 percent rating, equivalent to that 
for unfavorable ankylosis of the right shoulder under 
38 C.F.R. § 4.71a, Diagnostic Code 5200.  An evaluation 
equivalent to the rating for intermediate ankylosis of the 
shoulder, which would be 40 percent, is not to the Veteran's 
benefit, as he is already entitled to a 40 percent evaluation 
for either of his severe muscle injuries standing alone.  
38 C.F.R. § 4.55(e).

The Board stresses that it is not finding that the Board has 
ankylosis of the shoulder, nor is it evaluating the Veteran 
for ankylosis of the shoulder.  To do so would be pyramiding, 
as the Veteran is also receiving a 10 percent evaluation for 
arthritis of the right shoulder.  See 38 C.F.R. § 4.14.  
Rather, the Board is rating the Veteran for his injuries to 
muscles affecting his shoulder and elbow, equivalent to a 
rating for unfavorable ankylosis of the shoulder.  

2.  Left Lower Extremity

The evidence concerning the gunshot wound to the Veteran's 
thigh indicates that the injury affected muscle group XIV.  
Muscle group XIV encompasses the muscles of the anterior 
thigh, including the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  The function of muscle group XIV is the 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, tension of the fascia lata and 
iliotibial band, postural support, and synchronization of the 
hip and knee.  Diagnostic Code 5314 provides a 10 percent 
rating for a moderate injury, a 30 percent rating for 
moderately severe injury, and a 40 percent rating for severe 
injury of this muscle group.  38 C.F.R. § 4.73, Diagnostic 
Cod 5314.  

The Veteran's muscle injury of the thigh has been deemed 
"moderate" since a 1953 rating decision.  His service 
treatment records show that the gunshot wound to the thigh 
was a through and through bullet wound, which did not produce 
a fracture and was "clean and well healed" as of October 6, 
1950, less than two weeks after the September 27, 1950 injury 
occurred.  During his discharge examination in April 1952, 
the Veteran complained of some aching in his left thigh.  
There was no evidence of decreased muscle power at that time.

A March 1953 examination report revealed no atrophy of the 
thigh.

The Veteran was examined again in March 1958, and again, 
there was no muscle atrophy of the thigh.  The Veteran was 
noted to have flaccid muscle tone and weakness in his 
quadriceps.  He had a normal range of motion of the left leg.

An undated record indicates the Veteran had a flare-up of 
left knee pain while working.

A letter from Dr. R.W. to Dr. M.S. from July 1979 relates 
that the Veteran presented for treatment with burning pain in 
his left leg.  The Veteran informed Dr. R.W. that the pain 
had dated to his original injury, but the severity of the 
pain had recently flared.  The pain was worse when lying 
down.  The pain centered around the muscles near his knee 
joint.  

A reply letter from Dr. M.S., which followed an evaluation by 
Dr. M.S. and was also dated July 1979, related that the 
Veteran's knee pain had increased in severity approximately a 
year and a half before.  He had a full range of motion, but 
with pain at the extremes of rotation.  Dr. M.S. associated 
the Veteran's knee pain with the weakening and scar tissue in 
the quadriceps from the gunshot wound.

The Veteran was examined for orthopedic and neurological 
issues in April 1983.  The examination report indicated that 
the Veteran complained of burning pain in his leg, including 
both the hip and knee regions.  

An October 2005 report from VOS noted the Veteran's 
complaints of trouble walking with pain and stiffness.  The 
examiner noted localized pain in the mid-thigh area, but no 
pain in the knee or hip on range of motion testing.  The 
examiner diagnosed chronic pain of the left thigh.

According to a VA examination report from November 2005, the 
Veteran stated he was experiencing left thigh pain, which was 
worse at night and triggered by hip flexion.  His leg was 
intermittently in pain, and he required a cane for 
ambulation.  The examiner opined that pain and weakness of 
the hip, as well as his degenerative joint disease, were 
related to his gunshot wound.

The Veteran's July 2007 examination revealed pain in the 
thigh, hip, and knee.  The Veteran was using a wheelchair.  
The Veteran's range of motion was limited by muscle pain and 
fatigue.  The examiner diagnosed chronic pain and limited 
range of motion due to his injury, and stated that he was 
currently required "to remain at a nursing facility due to 
multiple falls as likely as not related to the weakness in 
the lower extremities."  

The Board finds that a "moderate" evaluation, and no 
higher, is appropriate for the Veteran's residuals of a 
gunshot wound to the thigh.  The wound was a through and 
through, and within two weeks was deemed satisfactorily 
healed.  The Veteran was not hospitalized for a prolonged 
period for his thigh injury.  The Veteran has consistently 
complained of some of the cardinal symptoms of muscle 
injuries, including pain and fatigue after use and while 
lying down.  The Veteran only has small entrance and exit 
scars.  

The Veteran does not have debridement, prolonged infection, 
sloughing of soft parts, or intermuscular scarring of the 
thigh, which would indicate a "moderately severe" muscle 
injury.  The injury did not prevent the Veteran from being 
employed until he retired.  There is no evidence of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the other thigh.  

The Veteran did not have shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and scarring, which could 
warrant a "severe" evaluation.

Under Diagnostic Code 5314, a "moderate" disability 
warrants a 10 percent evaluation.  There is no evidence 
suggesting an evaluation in excess of 10 percent for the 
Veteran's muscle disability of the right upper extremity.

3. Scars

The Board notes that the Veteran could also be evaluated for 
scars associated with his gunshot wound injuries, based on 
the July 2007 VA examination.

The Board notes that regulations concerning the evaluation of 
scars have been recently changed.  These changes do not 
affect the Veteran's claim, however, as they only affect 
claims made on or after October 23, 2008.  See 73 Fed. Reg. 
54708 (2008).

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

The Veteran has a 3cm superficial scar on the right upper 
extremity.  The scar is not tender and is without pain.  The 
texture of the skin is atrophied.  The scar adheres to the 
underlying tissue.  It is not unstable, and there is no 
elevation or depression of the surface contour of the scar on 
palpitation.  The scar does not cause limited motion.

The Veteran has two superficial scars in the left thigh 
region.  The first is on the hip and measures .5cm; the 
second is on the anterior of the thigh and measures .75cm.  
The scars are barely visible.  Neither of the scars is 
tender, and there is no adherence to underlying tissues.  The 
texture of the skin is atrophied.  The scars are not 
unstable.  The scars do not cause limitation of motion.

None of the Veteran's scars warrant an additional evaluation.  
The scars do not cause limitation of motion or function, and 
are not unstable or painful.  Thus, the only potentially 
applicable Diagnostic Code is 7802, for scars, other than the 
head, face, or neck, that are superficial or that do not 
cause limited motion.  In order to warrant a compensable 
evaluation, the scars would have to cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118.  The upper extremity scar is 3cm, and the lower 
extremity scars are .5cm and .75cm.  The scars thus do not 
cover an area of 144 square inches, and a compensable 
evaluation is not warranted.

B.  The Veteran's Joint Disabilities

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Degenerative Joint Disease of the Right Shoulder

By way a February 2006 rating decision, the Veteran was 
service-connected for degenerative joint disease of the 
acromioclavicular and glenohumeral joints of the right 
shoulder.  A 10 percent evaluation was assigned effective 
September 26, 2005.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic 
Codes that evaluate service-connected shoulder disorders, 
including Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation), Diagnostic Code 5201 
(limitation of motion of the arm), Diagnostic Code 5202 
(impairment of the humerus), and 5203 (impairment of the 
clavicle or scapula).  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder; 
intermediate ankylosis, between favorable and unfavorable, 40 
percent for the major shoulder; unfavorable ankylosis, 
abduction limited to 25 degrees from side, 50 percent for the 
major shoulder.  A Note provides that the scapula and humerus 
move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides ratings for limitation of 
motion (abduction) of the dominant arm.  Limitation of motion 
of the arm at the shoulder level is rated 20 percent; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder; malunion of 
the humerus with marked deformity is rated as 30 percent for 
the major shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder; recurrent dislocations of 
the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, are rated as 30 
percent for the major shoulder.  Fibrous union of the humerus 
is rated as 50 percent for the major shoulder.  Nonunion of 
the humerus (false flail joint) is rated as 60 percent for 
the major shoulder.  Loss of head of the humerus (flail 
shoulder) is rated as 80 percent for the major shoulder.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

Evaluations for arthritis are also applicable to the 
Veteran's condition.  Traumatic arthritis (Diagnostic Code 
5010) is rated analogous to degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
For the 10 percent evaluation to apply in cases of 
noncompensable limitation of motion, the limitation of motion 
must still be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Notably, 
the Court of Appeals for Veterans Claims (Court) has held 
that "painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
[Diagnostic Code] 5003, even though there is no actual 
limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  For purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f).

The VOS report from October 2005 related that the Veteran was 
on medication for arthritis.  He had forward elevation of the 
arm to 120 degrees, and abduction to 100 degrees.

The November 2005 examination report showed the Veteran 
experienced pain and weakness in his right shoulder.  This 
caused the Veteran difficulty in dressing.  Examination 
revealed flexion of the arm to 130 degrees without pain, and 
150 degrees with pain.  He had extension to 35 degrees 
without pain, and 55 degrees with pain.  The Veteran's 
abduction was to 120 degrees without pain and 130 degrees 
with pain, and his adduction was to 25 degrees without pain 
and 35 degrees with pain.  

November 2005 X-rays of the shoulder showed an old healed 
fracture of the right humerus.  The radiologist noted 
degenerative changes of the right acromioclavicular joint and 
the glenohumeral joint.  

The July 2007 examination report reveals that the Veteran 
complained of pain and weakness in the shoulder, including 
difficulty pushing himself in his wheelchair.  The Veteran's 
range of motion in the right shoulder included flexion from 
zero to 120 degrees, with guarding and discomfort at 120 
degrees.  He had pain when his arm flexion was increased to 
140 degrees.  The Veteran had extension to 30 degrees, 
adduction to 20 degrees, and abduction to 110 degrees with 
discomfort at 110 degrees.  

The Veteran does not have ankylosis of the scapulohumeral 
articulation, or impairment of the clavicle or scapula.  
Therefore, Diagnostic Codes 5200 and 5203 are not applicable 
to the Veteran's condition.

The Veteran is not entitled to a compensable evaluation under 
Diagnostic Code 5201.  The three examination reports 
available during the course of the Veteran's appeal reveal 
abduction (the movement of the arm away from the side) of 120 
degrees, 120 degrees, and 110 degrees, respectively.  For a 
compensable evaluation, the Veteran's abduction would have to 
be limited to 90 degrees or less.  In other words, the 
Veteran would have to be unable to raise his arm past his 
shoulder.  See 38 C.F.R. § 4.71, Plate I (showing limitation 
of motion measurements for the shoulder).

The Board notes that the October 2005 private medical 
records, and the November 2005 and July 2007 examination 
reports do not reflect consideration of the functional 
impairment caused by weakness, fatigability, or 
incoordination under 38 C.F.R. § 4.45; rather, the 
examination reports only show consideration limitation of 
motion by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has asserted that he is limited by weakness and 
fatigability.  The Board finds the Veteran's reports of 
symptomatology to be credible, however, and accepts that the 
Veteran has functional impairment, weakness, fatigability, 
pain, and pain on motion.  See DeLuca, 8 Vet. App. at 206.  
Nevertheless, even taking the Veteran's account to be 
credible, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
evaluation.  The lowest level of abduction the Veteran had in 
any of the examinations was 110 degrees with discomfort at 
110 degrees.  The Veteran did not indicate pain on abduction 
until abduction reached 130 degrees.  The Veteran informed 
each of his examiners of his pain, weakness, and 
fatigability.  The Board finds that even taking weakness and 
fatigability into consideration, the Veteran would not be 
sufficiently functionally impaired to warrant a compensable 
evaluation under Diagnostic Code 5201.  The Veteran had some 
difficulty dressing himself and pushing his wheelchair; yet 
he still was able to do those things.  There is no other 
evidence of limitation attributable to the Veteran's shoulder 
joint disability. 

The Veteran is also not entitled to a compensable evaluation 
under Diagnostic Code 5202.  At a minimum, for a compensable 
evaluation, the Veteran would need to show malunion of the 
humerus with moderate deformity, or recurrent dislocations of 
the humerus at the scapulohumeral joint.  There is no 
evidence of malunion of the humerus or recurrent 
dislocations.  There is also no evidence of fibrous union of 
the humerus.  The November 2005 X-rays showed a healed 
fracture of the humerus.

As noted above, the Veteran's current evaluation for his 
right shoulder joint is 10 percent under Diagnostic Code 5010 
for posttraumatic arthritis.  Applying Diagnostic Code 5010, 
the Board finds that the Veteran continues to be entitled to 
no more than a 10 percent evaluation.  The Veteran's shoulder 
range of motion is limited by his arthritis, albeit to a 
noncompensable degree, as discussed above.  Under Diagnostic 
Code 5010, a rating of 10 percent is applicable for each 
major joint affected by limitation of motion that is not so 
limited as to be otherwise compensable.

An evaluation in excess of 10 percent for the right shoulder 
is thus not warranted.

Degenerative Joint Disease of the Left Knee

As with shoulder disabilities, also included within 38 C.F.R. 
§ 4.71a are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

As noted previously, the diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Evaluations for arthritis may apply to the Veteran's knee 
condition as well.  As discussed above, arthritis is rated 
based on limitation of motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  For the 10 
percent evaluation to apply in cases of noncompensable 
limitation of motion, the limitation of motion must still be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, 
the VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a Veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).

The VA Office of General Counsel has stated that Diagnostic 
Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 
4.45 because removal of the semilunar cartilage may result in 
complications producing loss of motion."  VAOPGCPREC 9-98 at 
6 (Aug. 14, 1998).  Separate ratings under Diagnostic Codes 
5259 and 5010 are thus not appropriate, because painful 
motion is already considered under Diagnostic Code 5259.

An April 1983 report references a partial medial meniscectomy 
performed at Temple Outpatient Center.  

The October 2005 VOS examination report showed the Veteran 
had full extension of the left knee.

The November 2005 examination report showed that the Veteran 
had full extension, and limitation of flexion to 60 degrees 
without pain, and 80 degrees with pain.  The examiner also 
noted degenerative changes in the left knee.

The July 2007 examination report showed painful motion of the 
knee.  Flexion was limited to 100 degrees.  He had full 
extension to zero degrees.  His knee did not display 
instability or subluxation.  At 30 degrees of flexion, the 
Veteran had palpable benign crepitus and mild valgus.  The 
examiner noted that the Veteran's range of motion was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance, but stated that pain is the major functional 
limitation.  The Veteran was using a wheelchair.  X-rays 
showed degenerative joint disease of the left knee.

The Veteran would not be entitled to an evaluation greater 
than 10 percent under any of the Diagnostic Codes 
specifically applicable to the knee.  He does not have 
ankylosis of the knee, instability or subluxation, dislocated 
semilunar cartilage, flexion limited to less than 60 degrees 
(including consideration of limitation due to pain, fatigue, 
weakness, and lack of endurance), limited extension, 
impairment of the tibia and fibula, or genu recurvatum.

The Veteran does have degenerative joint disease of the knee, 
which is currently evaluated at 10 percent under Diagnostic 
Code 5010.  As with the shoulder, the Veteran is not entitled 
to an evaluation greater than 10 percent under this 
Diagnostic Code, because he has noncompensable limitation of 
motion of the knee.

The Veteran apparently had a partial meniscectomy in 1982 or 
1983.  Although the Board does not have the records of that 
surgery before it, the Board will infer, for purposes of this 
discussion, that such a surgery occurred, based on the April 
1983 VA examination report.  The highest possible evaluation 
under Diagnostic Code 5259 is 10 percent.  As the Veteran is 
already evaluated at 10 percent under Diagnostic Code 5010, 
changing the evaluation to 10 percent under Diagnostic Code 
5259 would not affect his benefits.  Separate ratings under 
these two codes could not be added together, because each are 
based on limitation of motion.  See VAOPGCPREC 9-98 at 6 
(holding that Diagnostic Code 5259 requires consideration of 
painful motion).

Therefore, the Board finds that an evaluation in excess of 10 
percent for a left knee disability is not warranted.

III.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's disabilities.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disabilities at issue cause marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected disabilities have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization, although the Board acknowledges that the 
Veteran now resides in a nursing home, in part because of his 
tendency to fall.  The Veteran remained employed for many 
years as a carpenter until he retired.  There is no evidence 
that the Veteran's service-connected disabilities amount to 
exceptional circumstances not considered by the schedule.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected conditions.




	(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent evaluation for residuals of a gunshot wound, 
right upper extremity, with scars, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for residuals of a gunshot 
wound to the left thigh, with scars and hip pain and 
weakness, is denied.

A rating in excess of 10 percent for posttraumatic 
degenerative joint disease of the acromioclavicular and 
glenohumeral joints of the right shoulder is denied.

A rating in excess of 10 percent for posttraumatic 
degenerative joint disease of the left knee is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


